Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 11, 2019

                                            No. 04-19-00700-CV

                        IN RE IMPLICITY MANAGEMENT COMPANY

                                     Original Mandamus Proceeding 1

                                                   ORDER

       On October 10, 2019, relator filed a petition for writ of mandamus. Relator also filed a
motion for stay of the underlying proceedings pending final resolution of the petition for writ of
mandamus, which this court granted on October 23, 2019. The real party in interest responded
and relator replied. After considering the petition, response, reply, and the record, this court
concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is denied. See TEX. R. APP. P. 52.8(a). The stay imposed on October 23, 2019 is lifted.

        It is so ORDERED on December 11, 2019.



                                                                     _____________________________
                                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2016CI11019, styled Implicity Management Company v. American Risk
Insurance Co., Inc., pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Cathleen M.
Stryker presiding.